



Exhibit 10.1


VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of October 28, 2018, by Strategic Value Partners, LLC, a Delaware limited
liability company (“SVP”), on behalf of certain investment funds directly or
indirectly managed by SVP, as listed on Exhibit A hereto (collectively, the
“Shareholders” and each of the Shareholders, a “Shareholder”), and Denbury
Resources Inc., a Delaware corporation (“Parent”). The parties to this Agreement
are sometimes referred to herein collectively as the “parties,” and individually
as a “party.” Capitalized terms used herein without definition shall have the
respective meanings specified in the Merger Agreement (as defined below).
WHEREAS, the Shareholders, collectively, own shares of the Company’s Common
Stock (the “Common Stock,” together with any other Rights (as defined below)
with respect thereto or Common Stock acquired (whether beneficially or of
record) by the Shareholders after the date hereof and prior to the Closing or
the termination of all of the Shareholders’ obligations under this Agreement,
whichever is earlier, including any interests in the Company or Rights with
respect thereto acquired by means of purchase, dividend or distribution, or
issued upon the exercise of any options or warrants or the conversion of any
convertible securities or otherwise, being collectively referred to herein as
the “Securities”). For the purposes of this Agreement, “Rights” means, with
respect to any Person, (a) options, warrants, preemptive rights, subscriptions,
calls or other rights, convertible securities, exchangeable securities,
agreements or commitments of any character obligating such Person to issue,
transfer or sell any equity interest of such Person or any of its Subsidiaries
or any securities convertible into or exchangeable for such equity interests, or
(b) contractual obligations of such Person to repurchase, redeem or otherwise
acquire any equity interest in such Person or any of its Subsidiaries or any
such securities or agreements listed in clause (a) of this sentence.
WHEREAS, Parent, Dragon Merger Sub, Inc., a Virginia corporation and wholly
owned subsidiary of Parent (“Merger Sub”), DR Sub LLC, a Virginia corporation
and wholly owned subsidiary of Parent, and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date hereof and as it may be
amended from time to time and a copy of which has been previously provided to
the Shareholders (the “Merger Agreement”), pursuant to which, among other
things, Merger Sub will be merged with and into the Company, with the Company
surviving as a direct wholly owned Subsidiary of Parent, all upon the terms of,
and subject to the conditions set forth in, the Merger Agreement (the “Merger”).
WHEREAS, the approval of the Merger Agreement by the affirmative vote of the
holders of more than two-thirds (2/3) of all the votes entitled to be cast at
the Company Shareholders Meeting is a condition to the consummation of the
Merger (the “Company Shareholder Approval”).
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, SVP, on behalf of
each of the Shareholders, has agreed to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and


-1-



--------------------------------------------------------------------------------





sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:
ARTICLE I
VOTING; GRANT AND APPOINTMENT OF PROXY
1.1    Voting. From and after the date hereof until the earlier of (x) the
Company Shareholder Approval being obtained and (y) the termination of this
Agreement in accordance with Article IV hereof (such earlier date, the
“Expiration Date”), SVP, on behalf of each of the Shareholders, irrevocably and
unconditionally hereby agrees that at any meeting (whether annual or special and
each adjourned or postponed meeting) of the shareholders of the Company, however
called, or in connection with any written consent of the shareholders of the
Company, each Shareholder (in such capacity and not in any other capacity) will
(i) appear at such meeting or otherwise cause all of the Securities owned by
such Shareholder (whether beneficially or of record) to be counted as present
thereat for purposes of calculating a quorum and (ii) vote or cause to be voted
(including by proxy or written consent, if applicable) all of the Securities
owned by such Shareholder (whether beneficially or of record):
(a)with respect to each meeting at which a vote of the Shareholders on the
Merger is requested (a “Merger Proposal”), in favor of such Merger Proposal
(and, in the event that such Merger Proposal is presented as more than one
proposal, in favor of each proposal that is part of such Merger Proposal), and
in favor of any other matter presented or proposed as to approval of the Merger
or any part or aspect thereof or any other transactions or matters contemplated
by the Merger Agreement;
(b)against any Company Takeover Proposal, without regard to the terms of such
Company Takeover Proposal, or any other transaction, proposal, agreement or
action made in opposition to adoption of the Merger Agreement or in competition
or inconsistent with the Merger and the other transactions or matters
contemplated by the Merger Agreement;
(c)against any other action, agreement, or transaction, that is intended, that
would or would be reasonably expected, or the effect of which would or would be
reasonably expected, to impede, interfere with, delay, postpone, discourage or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the performance by such Shareholder of its obligations under
this Agreement;
(d)against any action, proposal, transaction or agreement that would or would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of any Shareholder contained in this
Agreement; and
(e)in favor of any proposal to adjourn or postpone the Company Stockholder
Meeting to a later date if there are not sufficient votes to approve the Merger
Proposal.


-2-



--------------------------------------------------------------------------------





1.2     Grant of Irrevocable Proxy; Appointment of Proxy.
(a)    From and after the date hereof until the Expiration Date, SVP, on behalf
of each Shareholder hereby irrevocably and unconditionally grants to, and
appoints, Parent and any designee of Parent (determined in Parent’s sole
discretion) as each Shareholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such Shareholder, to vote
or cause to be voted (including by proxy or written consent, if applicable) its
Securities in accordance with the Required Votes.
(b)    SVP, on behalf of each Shareholder hereby represents that any proxies
heretofore given in respect of the Securities, if any, are revocable, and hereby
revokes such proxies.
(c)    SVP, on behalf of each Shareholder hereby affirms that the irrevocable
proxy set forth in this Section 1.2 is given in connection with the execution of
the Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Shareholder under this Agreement. SVP, on
behalf of each Shareholder hereby further affirms that the irrevocable proxy set
forth in this Section 1.2 is coupled with an interest and, except upon the
occurrence of the Expiration Date, is intended to be irrevocable. SVP, on behalf
of each Shareholder agrees, until the Expiration Date, to vote its Securities in
accordance with Section 1.1(a) through Section 1.1(e) above as instructed by
Parent in writing. The parties agree that the foregoing is a voting agreement.
1.3    Restrictions on Transfers. SVP, on behalf of each of the Shareholders,
hereby agrees that, from the date hereof until the Expiration Date, it shall
not, directly or indirectly, except in connection with the consummation of the
Merger and as expressly provided for in the Merger Agreement, (i) sell,
transfer, assign, tender in any tender or exchange offer, pledge, encumber,
hypothecate or similarly dispose of (by merger, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, assignment, pledge, Lien (other than (x) collateral and
rehypothecation arrangements with prime brokers in margin accounts and (y) any
Liens that could not reasonably be expected, either individually or in the
aggregate, to impair the ability of SVP or any Shareholder to perform fully its
obligations hereunder with respect to the applicable shares of Securities on a
timely basis (“Permitted Liens”)), hypothecation or other disposition of (by
merger, by testamentary disposition, by operation of Law or otherwise), any
Securities (each, a “Transfer”), (ii) deposit any Securities into a voting trust
or enter into a voting agreement or arrangement or grant any proxy, consent or
power of attorney with respect thereto other than, and that is inconsistent
with, this Agreement or (iii) agree (regardless of whether in writing) to take
any of the actions referred to in the foregoing clause (i) or (ii).
Notwithstanding the foregoing, each Shareholder shall have the right to Transfer
its Securities to such Shareholder’s Affiliate and related fund entities;
provided, however, prior to and as a condition to the effectiveness of such
Transfer, any Affiliate and related fund entities to which any of such
Securities or any interest in any of such Securities is transferred shall have
executed and delivered to Parent a counterpart to this Agreement pursuant to
which such Person shall be bound by all terms and provisions of this Agreement.
Any Transfer or attempted Transfer of any Securities in violation of this
Section 1.3 shall be null and void and of no effect.




-3-



--------------------------------------------------------------------------------





ARTICLE II
NO SOLICITATION
2.1    Restricted Activities. Prior to the Expiration Date, no Shareholder
shall, and each Shareholder shall cause its Affiliates and use reasonable best
efforts to cause its Representatives not to, directly or indirectly,
(a) solicit, initiate or knowingly encourage or facilitate (including by way of
furnishing or affording access to any confidential or non-public material
information) any inquiries, proposals or offers regarding, or the making of a
Company Takeover Proposal or that could reasonably be expected to lead to a
Company Takeover Proposal, (b) other than to inform any Person of the existence
of this Section 2.1, conduct, participate or engage in any discussions or
negotiations with any Person with respect to a Company Takeover Proposal or (c)
furnish or provide any non-public information or data regarding the Company or
its Subsidiaries, or afford access to the business, properties, assets or
employees of the Company or its Subsidiaries, to any Person except in the
ordinary course of business consistent with past practice (and, in any event,
not in connection with or in response to a Company Takeover Proposal or any
indication of interest that would or would reasonably be expected to lead to a
Company Takeover Proposal) or (d) enter into any letter of intent or agreement
in principle, or other agreement providing for a Company Takeover Proposal (the
activities specified in clauses (a) through (d) being hereinafter referred to as
the “Restricted Activities”).
2.2    Notification. From and after the date hereof until the Expiration Date,
each Shareholder shall, and shall cause its Affiliates and use reasonable best
efforts to cause its Representatives to, (i) immediately cease and cause to be
terminated any solicitation, encouragement, discussions or negotiations with any
Person conducted heretofore with respect to any Company Takeover Proposal or any
inquiry, proposal or offer that could reasonably be expected to lead to a
Company Takeover Proposal, and (ii) promptly request the prompt return or
destruction of all confidential information previously furnished to any such
Person or its Representatives. From and after the date hereof until the
Expiration Date, SVP, on behalf of the Shareholders, shall promptly, after SVP’s
or any Shareholder’s receipt of any Company Takeover Proposal or any inquiry or
request for discussions or negotiations regarding a Company Takeover Proposal or
information relating to the Company or any Company Subsidiary in connection with
a Company Takeover Proposal, notify Parent of such Company Takeover Proposal,
inquiry or request (including providing the identity of the Person making or
submitting such Company Takeover Proposal, inquiry or request), and provide the
material terms and conditions of any such proposal or offer regarding a Company
Takeover Proposal, including any financial and other terms thereof, in each case
including any modifications thereto. Each Shareholder shall keep Parent informed
in all material respects on a prompt basis with respect to any development
regarding the status or terms of any such Company Takeover Proposal (including
any change to the terms of any such Company Takeover Proposal) or inquiry or
request and shall promptly apprise Parent of the status of any such discussions
or negotiations. SVP, on behalf of any applicable Shareholder, shall provide to
Parent promptly after receipt or delivery thereof copies of all correspondence
and other written materials sent by or provided to the Company or such
Shareholder or its Representatives to or from any Person, as applicable. Each
Shareholder agrees that neither it nor any of its Affiliates has entered into or
shall enter into any agreement with any Person that prohibits the Company or
such Shareholder from either


-4-



--------------------------------------------------------------------------------





providing any information to Parent in accordance with this Section 2.2 or
otherwise complying with any of its obligations pursuant to this Section 2.2.
Notwithstanding anything in this Agreement to the contrary, (i) neither SVP nor
any Shareholder shall be responsible for the actions of Parent or its board of
directors (or any committee thereof), any Subsidiary of Parent, or any officers,
directors (in their capacity as such), employees and professional advisors of
any of the foregoing (the “Parent Related Parties”), including with respect to
any of the matters contemplated by this Section 2.2, and (ii) SVP, on behalf of
the Shareholders, makes no representations or warranties with respect to the
actions of any of the Parent Related Parties.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
3.1    Representations and Warranties of Each Party. Each party represents and
warrants, for itself only, as follows: (a) such party has full legal right and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly executed and delivered by such party and the execution,
delivery and performance of this Agreement by such party and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of such party and no other actions or proceedings on the part
of such party are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby; (c) this Agreement constitutes the valid and
binding agreement of such party, enforceable against each party in accordance
with its terms (subject as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors'
rights and to general equity principles); and (d) the execution and delivery of
this Agreement by each party does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any Laws or agreements binding upon such party or the
Securities owned by such party, nor require any authorization, consent or
approval of, or filing with, any Governmental Entity, except for filings with
the SEC by party.
3.2    Representations and Warranties of SVP.
(a)    SVP, on behalf of itself and each Shareholder, represents and warrants,
as follows: (a) each Shareholder holds the Securities set forth opposite such
Shareholder’s name on Exhibit A attached hereto and (b) SVP or each Shareholder,
as applicable, owns or holds, beneficially or of record, or controls all of its
Securities free and clear of any proxy, voting restriction, adverse claim or
other Liens (other than Permitted Liens or any restrictions created by this
Agreement) and has sole (or, as applicable, shared with SVP or other
Shareholders) voting power with respect to the Securities and sole (or, as
applicable, shared with SVP or other Shareholders) power of disposition with
respect to all of the Securities, with no restrictions on such Shareholder’s
rights of voting or disposition pertaining thereto, except for such transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States, and no
person other than SVP, such Shareholder, or any other Shareholder, has any right
to direct or approve the voting or disposition of any of the Securities.




-5-



--------------------------------------------------------------------------------





(b)    SVP has the full and irrevocable power and authority to enter into this
Agreement for and on behalf of each Shareholder and bind each Shareholder to the
provisions hereof as if each Shareholder were a direct party hereto.
3.3    Certain Other Agreements. SVP, on behalf of each of the Shareholders,
hereby:
(a)    irrevocably waives, and agrees not to exercise, any rights of appraisal
or rights of dissent from the Merger that such Shareholder may have with respect
to the Securities;
(b)    agrees to promptly notify Parent and the Company of the number of any new
Securities acquired by such Shareholder after the date hereof and prior to the
Expiration Date, it being understood, for the avoidance of doubt, that any such
Securities shall be subject to the terms of this Agreement as though owned by
such Shareholder on the date hereof;
(c)    agrees to permit Parent and the Company to publish and disclose in the
Joint Proxy Statement such Shareholder’s identity and ownership of the
Securities and the nature of such Shareholder’s commitments, arrangements and
understandings under this Agreement; and
(d)    shall, and hereby does, authorize the Company or its counsel to notify
the Company’s transfer agent that there is a stop transfer order with respect to
all of the Securities (and that this Agreement places limits on the voting and
transfer of such Securities); provided, however, that Company or its counsel may
further notify the Company’s transfer agent to lift and vacate the stop transfer
order with respect to the Securities following the Expiration Date solely to the
extent to effect the consummation of the Merger in accordance with the Merger
Agreement.
ARTICLE IV
TERMINATION
This Agreement shall automatically terminate (without any further action of the
parties) and be of no further force or effect upon the earliest to occur of (a)
the termination of the Merger Agreement in accordance with its terms; (b) the
Effective Time; (c) the date of any modification, waiver or amendment to the
Merger Agreement effected without SVP’s consent that (i) decreases the amount or
changes the form of consideration payable to all of the shareholders of the
Company pursuant to the terms of the Merger Agreement as in effect on the date
of this Agreement or (ii) otherwise materially adversely affects the interests
of the Shareholders or the shareholders of the Company; (d) the mutual written
consent of the parties hereto; (e) the End Date; and (f) any material breach of
this Agreement by Parent. Notwithstanding the preceding sentence, Article V
shall survive any termination of this Agreement. Nothing in this Article IV
shall relieve or otherwise limit any party of liability for a breach of this
Agreement.


-6-



--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS
5.1    Expenses. Each party shall pay its own expenses incident to preparing
for, entering into and carrying out this Agreement, whether or not the Merger
shall be consummated.
5.2    Capacity. SVP, on behalf of each of the Shareholders, is signing this
Agreement solely in its capacity as a Company shareholder, and nothing contained
herein shall in any way limit or affect any actions taken by any Representative
of a Shareholder in his or her capacity as a director, officer or employee of
the Company, and no action taken in any such capacity as a director, officer or
employee shall be deemed to constitute a breach of this Agreement.
5.3    Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person; (b) if
transmitted by facsimile (but only upon confirmation of transmission by the
transmitting equipment); (c) if transmitted by electronic mail (“e-mail”) (but
only if confirmation of receipt of such e-mail is requested and received); or
(d) if transmitted by national overnight courier, in each case as addressed as
follows:


If to Parent, to:
Denbury Resources Inc.
5320 Legacy Dr.
Plano, TX 75024
Attention:  General Counsel
Phone: (972) 673-2000


With a required copy to (which does not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002
Phone: (713) 758-2222
Facsimile: (713) 758-2346
Attention: Jeffery B. Floyd; Stephen M. Gill
E-mail: JFloyd@velaw.com; SGill@velaw.com
If to the Shareholders:
Strategic Value Partners, LLC
100 West Putnam Ave.
Greenwich, CT 06830
Attention: Michael Schwartz, Managing Director
Email: mschwartz@svpglobal.com




-7-



--------------------------------------------------------------------------------





With a required copy to (which does not constitute notice):
Strategic Value Partners, LLC
100 West Putnam Ave.
Greenwich, CT 06830
Attention: General Counsel
Email: legalnotices@svpglobal.com


If to the Company:
Penn Virginia Corporation
16285 Park Ten Place
Suite 500
Houston, TX 77079
Attention:  Chief Legal Counsel
Phone: (713) 722-6500
Facsimile:  (713) 722-6609
With a required copy to (which does not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Suite 1400
Palo Alto, California 94301
Phone: (650) 470-4500
Facsimile: (650) 470-4570
Attention: Leif B. King; Frank E. Bayouth
E-mail: Leif.King@skadden.com; Frank.Bayouth@skadden.com


5.4    Amendments; Extension; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by Parent, on the one hand, and each
Shareholder, on the other hand and (ii) in the case of a waiver, by the party
(or parties) against whom the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder. No
agreement on the part of a party to any such extension or waiver shall be valid
unless set forth in an instrument in writing signed on behalf of such party.
5.5    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 5.5 shall be void.


-8-



--------------------------------------------------------------------------------





5.6    No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties.
5.7    Entire Agreement. This Agreement, together with the Merger Agreement,
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, with respect to the
subject matter hereof.
5.8    Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
5.9    Jurisdiction; Specific Performance; Waiver of Jury Trial.
(a)    THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION
111 OF THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE
SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT
ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT. THE PARTIES
HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH
PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN
THE MANNER PROVIDED IN SECTION 5.2 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED
BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.
(b)    The parties agree that irreparable damage, for which monetary damages
would not be an adequate remedy, would occur in the event that any of the
provisions of


-9-



--------------------------------------------------------------------------------





this Agreement were not performed in accordance with their specific terms or
were otherwise breached by the parties. Prior to the termination of this
Agreement pursuant to Article IV, it is accordingly agreed that the parties and
the Company shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 5.9(b), this being in addition to any other remedy to which they
are entitled under the terms of this Agreement at law or in equity. Each party
accordingly agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement all in accordance with the terms
of this Section 5.9(b). Each party further agrees that no other party or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.9(b), and each party irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.9(c).
5.10    Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
5.11    Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent


-10-



--------------------------------------------------------------------------------





words refer to this Agreement as an entirety and not solely to the particular
portion, article, section, subsection or other subdivision of this Agreement in
which any such word is used; (b) examples are not to be construed to limit,
expressly or by implication, the matter they illustrate; (c) the word
“including” and its derivatives means “including without limitation” and is a
term of illustration and not of limitation; (d) all definitions set forth herein
are deemed applicable whether the words defined are used herein in the singular
or in the plural and correlative forms of defined terms have corresponding
meanings; (e) the word “or” is not exclusive, and has the inclusive meaning
represented by the phrase “and/or”; (f) a defined term has its defined meaning
throughout this Agreement and each exhibit and schedule to this Agreement,
regardless of whether it appears before or after the place where it is defined;
(g) all references to prices, values or monetary amounts refer to United States
dollars; (h) wherever used herein, any pronoun or pronouns will be deemed to
include both the singular and plural and to cover all genders; (i) this
Agreement has been jointly prepared by the parties hereto, and this Agreement
will not be construed against any Person as the principal draftsperson hereof or
thereof and no consideration may be given to any fact or presumption that any
party had a greater or lesser hand in drafting this Agreement; (j) the captions
of the articles, sections or subsections appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of such section, or in any way affect this
Agreement; (k) any references herein to a particular Section, Article or Exhibit
means a Section or Article of, or an Exhibit to, this Agreement unless otherwise
expressly stated herein; the Exhibit attached hereto is incorporated herein by
reference and will be considered part of this Agreement; (l) unless otherwise
specified herein, all accounting terms used herein will be interpreted, and all
determinations with respect to accounting matters hereunder will be made, in
accordance with GAAP, applied on a consistent basis; (m) all references to days
mean calendar days unless otherwise provided; and (n) all references to time
mean Houston, Texas time.
5.12    Counterparts. This Agreement may be executed in any number of
counterparts, including via facsimile or email in “portable document format”
(“.pdf”) form transmission, all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.
5.13    Severability. Any provision of this Agreement that is invalid, illegal
or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.










-11-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
 
PARENT:
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthew
 
Title:
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary


 
 
 
 
SVP:
 
STRATEGIC VALUE PARTNERS, LLC
 
By:
/s/ James Dougherty
 
Name:
James Dougherty
 
Title:
Chief Financial Officer
 
 
 
 
 
 



[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------






Exhibit A


Name of Shareholder
Number of Shares of Company Common Stock Beneficially Owned or Directly Held
Strategic Value Partners, LLC(1)
718,134.00
SVP Special Situations III LLC(2)
625,362.00
SVP Special Situations III-A LLC(3)
190,684.00
Strategic Value Master Fund, Ltd.
718,134.00
Strategic Value Special Situations Fund III, L.P.
625,362.00
Strategic Value Opportunities Fund, L.P.
190,684.00



(1)
As the investment manager of Strategic Value Master Fund, Ltd., Strategic Value
Partners, LLC is deemed to beneficially own the shares held by Strategic Value
Master Fund, Ltd. for purposes of this Agreement.

(2)
As the investment manager of Strategic Value Special Situations Master Fund III,
L.P., SVP Special Situations III LLC is deemed to beneficially own the shares
held by Strategic Value Special Situations Master Fund III, L.P. for purposes of
this Agreement.

(3)
As the investment manager of Strategic Value Opportunities Fund, L.P., SVP
Special Situations III-A LLC is deemed to beneficially own the shares held by
Strategic Value Opportunities Fund, L.P. for purposes of this Agreement.







